 In the Matter Of MONTGOMERYWARD & COMPANYandRETAIL CLERKSINTERNATIONAL PROTECTIVE ASSOCIATION(A. F. OF L.)In the Matter of MONTGOMERY WARD & COMPANYandUNITED RETAIL,WHOLESALE AND DEPARTMENT STORE EMPLOYEES OF AMERICA(C. I. 0.)Cases Nos. R-302: and B 302!x, respectively-Decided October 11,194/1Jurisdiction:general merchandising mail order industry.Investigation and Certification of Representatives:existence of question: re-fusalto accord union recognition ; temporary employees who have been regu-larly employed as regular employees for a specified periodheldeligible to votein accordance with stipulation of parties ; election necessary.Unit Appropriate for Collective Bargaining:all employees at each of severalstores of the Company excluding divisional directors, store managers, assistantmanagers, employees in leased departments, floor managers, department heads,personnel directors and their assistants, store detectives or police, private secre-taries of store managers, chief engineers, and buyers.Mr. Brooks WynneandM11r.John A. Barr,of Chicago, Ill., for theCompany.Mr. Donald J. MarquisandMr. Jack Talbot,of Detroit, Mich., forthe Retail Clerks.Mr. Nicholas J. Rothe, 'Mr. Tucker P. Smith, Mr. Joseph Konowe,andIllr.Ben Shein,of Detroit, Mich., for the United.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn May 9, 1941, the Retail Clerks International Protective Associa-tion, affiliated with the A. F. of L., herein called the Retail Clerks,:filedwith the Regional Director for the Seventh Region (Detroit,Michigan) a petition, and on August 8 and. September 12; 1941, re-spectively, an amended petition and a second amended petition, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Montgomery Ward & Company, Chi-tion and certification of representatives pursuant to Section 9 (c) of36 N. L. R. B., No. 9.69 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On August 2, 6, and 11, 1941, respectively, a similar petition, amendedpetition and second amended petition were filed by United Retail,.Wholesale and Department Store Employees of America, affiliatedwith the C. I. 0., herein called the United.On August 23, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice, and acting pursuant to Article III, Section 10 (c) (2), ofsaid Rules and Regulations, further ordered that the aforesaid two.cases be consolidated.On September 4, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the RetailClerks, and the United.'Pursuant to said notices, a hearing was held,on September 12 and 16, 1941, at Detroit, Michigan, before ColonelC. Sawyer, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the Retail Clerks, and the United wererepresented by counsel and participated in the hearing.Full oppor-tunity to'be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties..During the course of the hearing the Trial Examiner made several.rulings on motions and on objections to the admission of evidence..The Board has reviewed the rulings of the Trial Examiner and finds.that no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYMontgomery Ward & Company is an Illinois corporation engaged in,,the sale and distribution of general merchandise at retail throughthemedia of mail-order houses and retail stores.The Companyoperates nine mail-order houses and 650 retail stores throughout theUnited, States. .This proceeding involves four stores owned and operated by thenCompany within the State of Michigan, located respectively at 16500Grand River Avenue, Detroit, 14455 Gratoit Avenue, Detroit, 13551'A copy of the notice of hearing was served upon International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Local No. 243,affiliatedwiththe A. F. of L.However, the said organization did not appear at the hearing,nor didit present any proof of membership to the Regional Director. iMONTGOMERY WARD & COMPANY71Michigan Avenue, Dearborn, and 400 South Washington Avenue,Royal Oak.Approximately 90 per cent of the merchandise handled by thesestores is purchased by the Company from outside the State of Michi-gan.A small proportion of merchandise sold (estimatedat a "frac-tion of one per cent") is shipped to customers residing outside theState of Michigan.In addition,catalogueorders are taken at eachstore and the merchandise is shipped directly to the customer from thewarehouse located in Chicago, Illinois.This mail-orderbusiness con-stitutes approximately 31/2 per cent of the total volume ofbusiness atthese fourstores.2II.THE ORGANIZATIONSINVOLVEDRetail Clerks International Protective Association is a labor organ-ization affiliated with the American Federation of Labor, and admitsto membership employees of the Company.United Retail,Wholesale and Department Store Employees ofAmerica is a labor organization affiliated with the Congress of Indus-trial Organizations, and also admits to membership employees of theCompany.III.THE QUESTION CONCERNINGREPRESENTATIONEarly in April 1941, the Retail Clerks requested bargaining rightsfor allfour of the stores, by letter addressed to the Company.Withina few days the Company replied by letter, declining recognition.TheUnited likewise requested bargaining rights for all of the stores exceptthe Royal Oak store.This request was not answered by the Com-pany.Both unions submitted proof of substantial membership amongthe employees of each of the four stores.8We find that a questionhas arisenconcerning the representation ofemployees of the Company at its Gratoit, Grand River, Dearborn, andRoyal Oak stores.aIt was agreed that the figures given are typical of each of the four stores in question.8 The unions submitted signed membership cards to the Regional Director and to theTrialExaminer at the hearing,which were checked against the Company'spay roll.The tabulation of those which bore signatures appearing to be genuine is as follows :Number ofRetail clerksUitemployeescardsned cardsGratoit store--------------------------------------------399106179Grand River store--------------------------------------53446235Dearborn store ------------------------------------------45443192Royal Oak store------------- --------------------------2187038 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITAll parties are agreed that the employees in each store should, con-stitute a separate bargaining unit.The Company contends that the unit for each store should containall employees, excluding only divisional directors,' store managers,assistantmanagers, and employees in leased departments.Bothunions contend that in addition to the divisional directors, store man-agers, assistant managers, and employees in leased departments, thereshould also be excluded from the units the floor managers, depart-ment heads, personnel directors and their assistants, store detectives,confidential secretaries, and all other executive or supervisoryemployees.Floor managers are in charge of an entire floor, and have authorityover all employees on the floor, including department heads.Theyhave power to hire and discharge employees.Department headsare in charge of a particular department.They have power to recom-mend the hiring and discharging of employees within their depart-ment.The duties of floor managers and department heads aresupervisory, and we will therefore exclude them from the appropriateunits.The primary function of the personnel director of each store isthe hiring and discharging of employees.The assistants workclosely with the personnel directors and have access to informationrelating to personnel.Under the circumstances, we will excludepersonnel directors and their assistants from the appropriate units.5The Company contends that none of the stores have store policeon the pay roll, implying, apparently, that the store police are theemployees of private detective agencies.The record discloses that4Divisional directors supervise all stores within their division.The record does notdisclose the location of the divisional director or directors in charge of the four storesin question.Since the supervisory status of a divisional director is superior to that ofstore managers,and since the Company requested the exclusion of store managers, It Isassumed that it also wishes to exclude divisional directors,if there are any in or nearany of the four stores in question.6Matter of Creamery Package Manufacturing Company(Lake Mills Plant)andSteelWorkersOrganizing ConimIttee (C. I.0.), 34 N.L. R. B., No. 15. MONTGOMERYWARD & COMPANY73there. is a group of detectives in the stores known as "will markshoppers."These men are on the pay roll of a private detectiveagency.However, there are also store police or detectives on theCompany's pay roll, at least one of whom is designated as a "watch-man."The record clearly shows that this man performs the dutiesof an ordinary detective.We are of the opinion that all store policeand detectives, and all employees who perform police or detectivework regardless of the designation applied to such employees bythe Company, should be excluded from the appropriate units.In the category of confidential secretaries or clerks, the unions seekto exclude the private secretaries of managers.We shall excludefrom the appropriate units the secretaries of the store managers.°Each store has a chief engineer, who is in charge of maintenanceemployees.Although none of the parties have specifically requestedtheir exclusion, we shall, since their functions are supervisory innature, exclude the chief engineers from the appropriate units.There is also a class of employees known as "buyers" who are assist-ants to department heads.None of the parties have specificallysought to exclude them.We shall, however, in view of their duties,exclude them from the appropriate units.We find that all employees at the Gratoit, Grand River, Dearborn,and Royal Oak stores of the Company, respectively, excluding divisional directors, store managers, assistant managers, employees inleased departments, floor managers, department heads, personneldirectors and their assistants, store detectives or police, private secre-taries of store managers, chief engineers, and buyers, constituteseparate units in each store appropriate for the purposes of collectivebargaining, and that said units will afford to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion of employees of the Company at its Gratoit, Grand River, Dear-born, and Royal Oak stores, can best be resolved by elections by secretballot.At the hearings, the parties stipulated that eligibility to vote inthe elections should be based upon a current pay roll, and that allextra temporary employees who have been regularly employed asextras for a period of at least sixty days immediately preceding thedate of our Direction of Elections, should be eligible to vote in the6 SeeMatter of E. P.Dutton c6 Co., Inc.andBook and Magazine Guild, Local 18,U. 0. P. W. A. (C. 1.0.), 33 N. L. R. B., No. 134. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDelections.We find, accordingly, that employees in the appropriateunits who were employed during the pay-roll period immediatelypreceding the date of our Direction of Elections, including all tem-porary employees who have been regularly employed as extras fora period of at least sixty days immediately preceding the date ofour Direction of Elections, subject to such limitations and additionsas are set forth in the Direction, shall be eligible to vote in theelections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen, concerning the repre-sentation of employees of Montgomery Ward & Company, Chicago,Illinois, at its stores located at 15400 Grand River Avenue, Detroit,Michigan, 14455 Gratoit Avenue, Detroit, Michigan, 13551 MichiganAvenue, Dearborn, Michigan, and 400 South Washington Avenue,Royal Oak, Michigan, within the meaning of Section* 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All employees at each of the said stores of the Company,respectively, excluding divisional directors, store managers, assistantmanagers, employees in leased departments, floor managers, depart-ment heads, personnel directors and their assistants, store detectivesor police, private secretaries of store managers, chief engineers, andbuyers, constitute separate units in each of the stores appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III,. Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby :DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithMontgomeryWard & Company, Chicago, Illinois, separateelections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElections, under the direction and supervision of the Regional Direc-tor for the Seventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all the employees at the MONTGOMERY WARD & COMPANY7515400 Grand River Avenue, Detroit, Michigan, 14455 Gratoit Ave-nue, Detroit, Michigan, 13551 Michigan Avenue, Dearborn, Michigan,and 400 South Washington Avenue, Royal Oak, Michigan, stores ofthe Company, respectively, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including extra temporary employees who have been regularly em-ployed as extras *for a period of at least sixty (60) days immediatelypreceding the date of this Direction of Elections, employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the United'States, or temporarily laid off, but excluding divisional directors,.storemanagers, assistant managers, employees in leased depart-ments, floor managers, department heads, personnel directors andtheir assistants, store detectives or police, private secretaries of storemanagers, chief engineers, buyers, and employees who have since quitor been discharged for cause, to determine whether they desire to berepresented for the purposes of collective bargaining by Retail ClerksInternational Protective Association, affiliated with the A. F. of L.,by United Retail, Wholesale and Department Store Employees ofAmerica, affiliated with the C. L. 0., or by neither.